Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art did not teach or suggest a valve for a system as claimed by the applicant, specifically a valve comprising a first sealing device formed by a dynamic seal housed in said body around said piston rod on one side of the valve where said piston rod extends outside said body, part of said chamber being intended to be filled with a pressurized control fluid so as to obtain movement of said piston against the force of said spring housed in said body; 20a second sealing device formed by a dynamic seal housed in said body around said piston rod between said first sealing device and said chamber; and a vent duct provided in said rod of said piston and communicating with said inner central orifice between said first sealing 25device and said second sealing device, and emerging in the open air or in part of said chamber communicating with the open air, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752